Seymour, J.
The plaintiff insists that the inspector of boilers is to be regarded as the servant of the city, and that the city is therefore liable for his negligence while acting in its service. He was appointed by a board created under the charter and bydaws of the city for the supervision of stationary steam boilers within the city limits. The defendants claim that the inspector is to be regarded as a public officer, appointed indeed by the city, but discharging the same duties as those imposed by statute law upon similar inspectors appointed by the Governor in pursuance of title 34, sec. 34, of the revised statutes.
The state has seen fit to attempt by legislation to secure the safety of steam boilers within its limits, and for this purpose has provided for the appointment of inspectors in the several congressional districts into which the state is divided. If the legislature had provided for the appointment of inspectors by the several cities within their respective limits by the same statutes under which the Governor acts in making similar appointments, it would be difficult to maintain that the city would be liable for the inspector’s negligence without also maintaining that the- Governor would likewise be liable for the negligence of his appointees. Both the city and the *75Governor Avould be acting in tlie discharge of a public duty, and tlie duties to be performed by the person appointed are also public. The duty of inspection of boileis is recognized by the statute as governmental. The object of the inspection is to protect all citizens from danger Avho may come in. contact Avith the boiler or avIio may be exposed in any way to danger from its unsafe condition.
The city of New Haven as such has no pecuniary or individual or private interest in the matter, and although the power of the city over the subject is conferred by the charter and not by the general law, yet tlie city must, we think, be regarded as the agent of the government, and acting for the state and not for itself in making the appointment of inspectors, and therefore not liable for the inspector’s negligence.
Judgment is advised for the defendants.
In this opinion the other judges concurred.